Citation Nr: 1549458	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, direct or secondary to the Veteran's service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 1973. 

The matter comes before the Board of Veterans' Appeals on appeal from October 2009 and March 2013 rating decisions from the Department of Veterans Affairs (VA) New York Regional Office (RO).  

Although the RO indicated the appeal stemmed only from the March 2013 rating decision and considered the threshold issue of whether new and material evidence had been submitted, review of the record reflects the appeal actually stems from an earlier claim.  The Veteran first filed a claim for entitlement to service connection for an acquired psychiatric disorder, specifically depression, in November 2008.  The RO issued a rating decision in October 2009 denying the Veteran's claim for failure to relate his depression to his military service along with deciding several other claims.  The Veteran then submitted correspondence titled "Notice of Disagreement" in December 2009 and specified that he appealed depression, along with claims for diabetes, hypertension, hearing loss and tinnitus.  The Veteran's Notice of Disagreement stated "[i]t is necessary to file an appeal based on the decision for increase in service connected compensation dated Nov. 4, 2008" including "3. Depressive Disorder directly associated with service connected Diabetes Mellitus."  In June 2010 the RO issued a rating decision granting tinnitus and hypertension but continuing the denial of depressive disorder.  In July 2010, the RO issued a Statement of the Case; however, this SOC only addressed the issues of hearing loss and diabetes and did not include the issue of depression.  

It is clear that the Veteran intended to appeal the RO's denial of his depression claim through the December 2009 Notice of Disagreement.  The RO, however, treated the Veteran's Notice of Disagreement as a new claim, and denied it in a June 2010 rating decision based on the lack of "new and material" evidence.  Because the Veteran's October 2009 Notice of Disagreement had not been addressed, the Veteran's November 2008 claim remained open.  The Board thus recharacterized the Veteran's claim as an initial claim for service connection for an acquired psychiatric disorder, direct or secondary to the Veteran's service-connected diabetes.

In April 2015, the Board remanded the case for additional development.  The medical opinion that was issued was inadequate and the matter must be remanded for additional development.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is insufficient medical evidence to determine the Veteran's psychiatric disorder diagnosis and its etiology.  This matter must be remanded to ensure that there is a complete record upon which to decide the Veteran's claim. 

In January 1990, the Veteran's VA medical records indicate that he sought treatment for symptoms of anxiety, depression, and intermittent insomnia.  The treating doctor noted that the Veteran had a history of anxiety disorder and diagnosed him with dysthymia.  The Veteran's subsequent medical examinations in November 1992, January 1993, and September 1993 reflect a diagnosis of depression or dysthymia.  

In November 2006, after the Veteran was admitted to a VA Medical Center for two weeks due to psychiatric issues, the treating physician provided an assessment of rule out dysthymia and major depressive order diagnoses.  In a March 2007 VA examination, the medical examiner made no diagnosis and concluded that the Veteran's nonspecific depressive disorder was in remission.  The Veteran was afforded another VA examination in February 2010 for his claims of hypertension and psychiatric disorder, at which point he was diagnosed with adjustment disorder with anxiety secondary to unemployment.  

In December 2012 and April 2013, the Veteran met with the same VA doctor for a medical evaluation and to discuss medication management.  The VA doctor stated in her diagnostic impression that the Veteran's "Depressive [dx] persists (moderate) due to psychosocial stressors."  The Axis I diagnosis was major depressive disorder, recurrent.  Significantly, the psychosocial stressors included his diagnosis of diabetes.  

In March 2013, the Veteran was afforded another VA examination.  The examiner opined that the Veteran's past diagnoses of dysthymia and adjustment disorder with depressed mood were inaccurate diagnoses, and diagnosed the Veteran with Bipolar I Disorder.  The examiner did not specifically comment on the more recent diagnoses of major depressive disorder.

In consideration of the various diagnoses, or lack thereof, the matter must be remanded for a VA examination to determine the nature of the Veteran's psychiatric disorder, if any, and its etiology.  

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the Veteran's psychiatric disorder(s).  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is requested to provide the following opinions: 

a) Clarify the Veteran's diagnosis.  The examiner must comment on the diagnosis of major depressive disorder.  

b) For any diagnosis provided, render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that the Veteran's psychiatric disorder(s) was incurred in or caused by service injury, event, or illness.  

c) For any diagnosis provided, render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that the Veteran's psychiatric disorder(s) was caused or chronically-worsened (i.e., aggravated) by the Veteran's service-connected diabetes mellitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must discuss the comments made by the Veteran regarding his diabetes mellitus, unemployment, and homelessness along with the VA treatment records that note the depressive disorder was due to psychosocial stressors.

The examiner should provide a thorough rationale for all conclusions reached, including any alternative etiology, if appropriate.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



